Exhibit 10.5

 

UNITED STATIONERS INC.
2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

(NON-EMPLOYEE DIRECTORS)

 

«F11» «F10»

«F5» «F6»

«F3», «F8»  «F9»

 

Dear «F11»:

 

This Restricted Stock Unit Award Agreement (this “Agreement”), effective as of
September 1, 200_ (the “Award Date”), is by and between «F11» «F10» (the
“Participant”), and United Stationers Inc., a Delaware corporation (the
“Company”).  Any term capitalized but not defined in this Agreement will have
the meaning set forth in the Company’s 2004 Long-Term Incentive Plan (the
“Plan”).

 

In the exercise of its discretion to grant awards under the Plan, the Committee
determined that the Participant should receive an award on the Award Date of
either restricted stock or restricted stock units under the Plan, and provided
the Participant with the opportunity to elect the form of award to be received. 
Prior to the Award Date, the Participant submitted to the Company a Deferral
Election Agreement whereby the Participant elected to receive an award in the
form of restricted stock units, and to defer the settlement of all such units
until his separation from service as a director of the Company.  This Agreement
is intended to effect the resulting award of restricted stock units on the
following terms and conditions:

 

1.                                       Grant.  The Company hereby grants to
the Participant a Restricted Stock Unit Award (the “Award”) of «F32» restricted
stock units, each representing the right to receive one share of the Company’s
Stock as provided in Section 5 of this Agreement.  The Award will be subject to
the terms and conditions of the Plan and this Agreement.  Restricted stock units
that are subject to the terms and conditions of this Agreement are referred to
as the “Units.”  The Company will establish a bookkeeping account in the
Participant’s name to reflect the number of Units credited to the Participant.

 

2.                                       No Rights as a Stockholder.  The Units
granted pursuant to this Award do not entitle the Participant to any rights of a
stockholder of the Company’s Stock.  The Participant’s rights with respect to
the Units shall remain forfeitable at all times until satisfaction of the
vesting conditions set forth in Section 3 of this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       Vesting; Effect of Date of
Termination.  So long as the Participant’s Date of Termination has not yet
occurred, the Participant’s Units will vest in accordance with the following
schedule:

 

Scheduled Vesting Date

 

Percentage of Total Units To Vest (cumulative)

September 1, 20

 

33 1/3%

September 1, 20

 

33 1/3%

September 1, 20

 

33 1/3%

 

If the Participant’s Date of Termination occurs for any reason before any
Scheduled Vesting Date, the Participant’s Units that are not yet vested
immediately prior to such Date of Termination will be forfeited on and after the
Participant’s Date of Termination, subject to the following:

 

(a)                                  If the Participant’s Date of Termination
occurs before a Scheduled Vesting Date by reason of the Participant’s death or
Permanent and Total Disability (as defined below), a Pro Rata Portion of the
then unvested Units will become vested as of the Participant’s Date of
Termination.  As used herein, the “Pro Rata Portion” of the Units shall be
determined by multiplying the number of unvested Units immediately prior to the
Participant’s Date of Termination by a fraction, the numerator of which shall be
the number of whole months elapsed between the most recent Scheduled Vesting
Date prior to the Date of Termination (or the Award Date, if no Scheduled
Vesting Date has yet occurred) and the Date of Termination, and the denominator
of which shall be the number of whole months between the most recent Scheduled
Vesting Date prior to the Date of Termination (or the Award Date, if no
Scheduled Vesting Date has yet occurred) and the final Scheduled Vesting Date.

 

(b)                                 If the Participant’s Date of Termination
occurs before a Scheduled Vesting Date as a result of the Participant having
completed a term as a member of the Company’s Board and not being re-elected to
a succeeding term (for whatever reason, including the Participant’s decision not
to stand for re-election), and if on the Date of Termination the Participant is
at least 60 years old and has served as a member of the Company’s Board for at
least 6 years, then all of the Units that were not yet vested as of the Date of
Termination will become fully vested as of the Date of Termination.

 

(c)                                  If a Change of Control occurs after the
Award Date and prior to the Participant’s Date of Termination, then all of the
Units that were not yet vested immediately prior to the Change of Control will
then become fully vested as of the date of such Change of Control.

 

(d)                                 For purposes of this Agreement, the term
“Permanent and Total Disability” means the Participant’s inability, due to
illness, accident,

 

--------------------------------------------------------------------------------


 

injury, physical or mental incapacity or other disability, effectively to carry
out his duties and obligations as a director of the Company or to participate
effectively and actively as a director of the Company for 90 consecutive days or
shorter periods aggregating at least 180 days (whether or not consecutive)
during any twelve-month period.

 

(e)                                  For purposes of this Agreement, a Date of
Termination shall be deemed to have occurred only if on such date the
Participant has experienced a “separation from service” as defined in the
regulations promulgated under Section 409A of the Code.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

4.                                         Dividend Equivalents.  If the Company
pays cash dividends on its Stock on or after the date of this Agreement, then
the Company shall credit to the Participant’s account, as of any dividend
payment date, a number of additional Units.  The number of additional Units so
credited will be equal to the total number of Units previously credited to your
account under this Award (including any Units previously credited pursuant to
this Section 4) multiplied by the per share dollar amount of the cash dividend
paid on that date, divided by the Fair Market Value of a share of Company Stock
on that date.  Any additional Units so credited shall be subject to the same
terms and conditions as the Units to which such additional Units relate, and
will be forfeited if the Units with respect to which such additional Units were
credited are forfeited.

 

5.                                         Settlement of Units.  As soon as
administratively practicable after the Participant’s Date of Termination, but in
no event more than 75 days after such Date of Termination, the Company shall
cause to be delivered to the Participant, or to the Participant’s beneficiary or
legal representative in the event of Participant’s death, one share of Stock in
payment, settlement and full satisfaction of each vested Unit.  Such shares
shall be delivered (i) by delivering a stock certificate evidencing such shares,
(ii) by an appropriate entry on the books of the Company or a duly authorized
transfer agent of the Company, or (iii) if Participant requests, by
electronically transferring such shares to a brokerage account designated by the
Participant.  If the number of vested Units at the time of settlement includes a
fractional Unit, the Company will issue a number of shares equal to the number
of whole Units and settle any fractional Unit in cash.

 

6.                                         Compliance with Laws.  Despite the
provisions of Section 5 hereof, the Company is not required to issue or deliver
any shares of Stock if at any time the Company determines that the listing,
registration or qualification of such shares upon any securities exchange or
under any law, the consent or approval of any governmental body or the taking of
any other action is necessary or desirable as a condition of, or in connection
with, the issuance or delivery of the shares hereunder in compliance with all
applicable laws and regulations, unless such

 

--------------------------------------------------------------------------------


 

listing, registration, qualification, consent, approval or other action has been
effected or obtained, free of any conditions not acceptable to the Company.

 

7.                                         No Right to Continued Service. 
Nothing herein confers upon the Participant any right to continue in the service
of the Company or any Subsidiary.

 

8.                                         Nontransferability.  Except as
otherwise provided by the Committee or as provided in Section 5, and except with
respect to shares of Stock issued in settlement of vested Units, the
Participant’s interests and rights in and under this Agreement may not be
assigned, transferred, exchanged, pledged or otherwise encumbered other than as
designated by the Participant by will or by the laws of descent and
distribution.  Issuance of shares of Stock in settlement of Units will be made
only to the Participant; or, if the Committee has been provided with evidence
acceptable to it that the Participant is legally incompetent, the Participant’s
personal representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof. 
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein.  Any effort to otherwise assign or transfer any Units or any rights
or interests therein or thereto under this Agreement will be wholly ineffective,
and will be grounds for termination by the Committee of all rights and interests
of the Participant and his or her beneficiary in and under this Agreement.

 

9.                                         Administration and Interpretation. 
The Committee has the authority to control and manage the operation and
administration of the Plan.  Any interpretations of the Plan by the Committee
and any decisions made by it under the Plan are final and binding on the
Participant and all other persons.

 

10.                                   Governing Law.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to principles
of conflicts of law of Delaware or any other jurisdiction.

 

11.                                   Sole Agreement.  Notwithstanding anything
in this Agreement to the contrary, the terms of this Agreement shall be subject
to all of the terms and conditions of the Plan (as the same may be amended in
accordance with its terms), a copy of which may be obtained by the Participant
from the office of the Secretary of the Company.  In addition, this Agreement
and the Participant’s rights hereunder shall be subject to all interpretations,
determinations, guidelines, rules and regulations adopted or made by the
Committee from time to time pursuant to the Plan.  This Agreement is the entire
agreement between the parties to it with respect to the subject matter hereof,
and supersedes any and all prior oral and written discussions, commitments,
undertakings, representations or agreements (including, without limitation, any
terms of any employment offers, discussions or agreements between the parties).

 

--------------------------------------------------------------------------------


 

12.                                   Binding Effect.  This Agreement will be
binding upon and will inure to the benefit of the Company and the Participant
and, as and to the extent provided herein and under the Plan, their respective
heirs, executors, administrators, legal representatives, successors and assigns.

 

13.                                   Amendment and Waiver.  This Agreement may
be amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement between the Company and the Participant without the
consent of any other person.  No course of conduct or failure or delay in
enforcing the provisions of this Agreement will affect the validity, binding
effect or enforceability of this Agreement.

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

 

 

Very truly yours,

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

 

 

 

Frederick B. Hegi, Jr.

 

 

Chairman of the Board

 

--------------------------------------------------------------------------------